DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (11,296,011).

    PNG
    media_image1.png
    488
    725
    media_image1.png
    Greyscale



As to claim 1, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
1. A semiconductor device, comprising: a substrate 22 including a chip region and an edge region around the chip region; integrated circuit elements 24 on the chip region; an interlayer insulating layer M1 covering the integrated circuit elements 24; an interconnection structure 34 having internal interconnection lines 38A on the interlayer insulating layer, the interconnection structure 34 having a side surface on the edge region; a first conductive pattern 40 and a second conductive pattern 38B on the interconnection structure 34, the first conductive pattern 40 and the second conductive pattern 38B being electrically connected to the internal interconnection lines 38A; a first passivation layer 52 covering the first conductive pattern 40 and the second conductive pattern 38B and the side surface of the interconnection structure 34; and a second passivation layer 54 on the first passivation layer 52, wherein: the second passivation layer 54 includes a second insulating material, the first passivation layer 52 includes a first insulating material, and the second insulating material of the second passivation layer 54 is different from the first insulating material of the first passivation layer 52, and in a region between the first conductive pattern 40 and the second conductive pattern 38B, the second passivation layer 54 has a bottom surface that is located at a vertical level lower than a top surface of the first conductive pattern 40.  


As to claim 2, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
2. The semiconductor device as claimed in claim 1, wherein, on the top surface of the first conductive pattern 40, the first passivation layer 52 has a thickness that is smaller than a thickness of the first conductive pattern 40.  

As to claim 3, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
3. The semiconductor device as claimed in claim 2, wherein: the first conductive pattern 40 has a thickness, the first passivation layer 52 on the top surface of the first conductive pattern 40 has a thickness, and the thickness of the first conductive pattern 40 ranges from 1.1 to 1.9 times the thickness of the first passivation layer 52 approximately.  

As to claim 4, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
4. The semiconductor device as claimed in claim 1, wherein: the first passivation layer 52 has an inner side surface between the first conductive pattern 40 and the second conductive pattern 38B, and the inner side surface has an inclination angle that is smaller than an inclination angle of a side surface of the first conductive pattern 40 facing the second conductive pattern 38B.  

As to claim 5, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
5. The semiconductor device as claimed in claim 1, wherein each of the first passivation layer 52 and the second passivation layer 54 has an opening that exposes a top surface of the first conductive pattern 40.  

As to claim 6, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
6. The semiconductor device as claimed in claim 1, further comprising a protection layer 52 between the first passivation layer 54 and the first and second conductive pattern 38Bs, wherein the protection layer has a thickness that is smaller than a thickness of the first passivation layer 54.  In this alternative embodiment, the labeling features are the protection layer 52, the first passivation layer 54, and the second passivation layer 67.

As to claim 7, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
7. The semiconductor device as claimed in claim 1, further comprising a third passivation layer 67 on the second passivation layer 54, wherein the third passivation layer 67 has a thickness that is smaller than a thickness of the first passivation layer 52 and smaller than a thickness of the second passivation layer 54.  

As to claim 8, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
8. The semiconductor device as claimed in claim 7, wherein a top surface of the second passivation layer 54 is in contact with a bottom surface of the third passivation layer 66 (fig 7) or 67 (fig 10).  

As to claim 9, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
9. The semiconductor device as claimed in claim 1, further comprising a penetration interconnection structure 60 penetrating the substrate 22 and the interlayer insulating layer 28, the penetration interconnection structure 34 being connected to the internal interconnection lines 38A.  

As to claim 11, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
11. A semiconductor device, comprising: a substrate 22; integrated circuit elements 24 on the substrate 22; an interlayer insulating layer covering the integrated circuit elements 24; an interconnection structure 34 on the interlayer insulating layer, the interconnection structure 34 including internal interconnection lines 38A connected to the integrated circuit elements 24; conductive patterns on the interconnection structure 34, the conductive patterns being electrically connected to the internal interconnection lines 38A; a first passivation layer 52 covering the conductive patterns and a side surface of the interconnection structure 34; and a second passivation layer 54 on the first passivation layer 52, wherein: the second passivation layer 54 includes an insulating material, the first passivation layer 52 includes an insulating material, and the insulating material of the second passivation layer 54 is different from the insulating material of the first passivation layer 52, in a region between the conductive patterns, the first passivation layer 52 has a thickness that is smaller than a thickness of the second passivation layer 54, and in a region on a top surface of each of the conductive patterns, at least a portion of first passivation layer 52 has thickness that is larger than a thickness of the second passivation layer 54.  

As to claim 12, figure 7, col 4, line 1-col 6, line 50, Lin discloses:

12. The semiconductor device as claimed in claim 11, wherein, in the region between the conductive patterns 40,38B, the second passivation layer 54 has a bottom surface that is located at a vertical level lower than the top surface of each of the conductive pattern 38B, 40.  

As to claim 13, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
13. The semiconductor device as claimed in claim 11, further comprising a penetration interconnection structure 60 penetrating the substrate 22 and the interlayer insulating layer M1, the penetration interconnection structure 60 being connected to the internal interconnection lines 38A.  

As to claim 14, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
14. The semiconductor device as claimed in claim 11, further comprising a protection layer between the conductive patterns and the first passivation layer 52, wherein the protection layer has a thickness that is smaller than that of the first passivation layer 52.  

As to claim 15, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
15. The semiconductor device as claimed in claim 11, further comprising a third passivation layer 67 (fig 10) on the second passivation layer 54, wherein the third passivation layer has a thickness that is smaller than that of the first passivation layer 52 and smaller than that of the second passivation layer 54.  

As to claim 16, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
16. A semiconductor device, comprising: a substrate 22 including a chip region and an edge region around the chip region; integrated circuit elements 24 on the chip region of the substrate 22; an interlayer insulating layer M1 covering the integrated circuit elements 24; an interconnection structure 34 on the interlayer insulating layer, the interconnection structure 34 having a side surface on the edge region of the substrate 22; conductive patterns on a top surface of the interconnection structure 34, the conductive patterns being electrically connected to internal interconnection lines 38A in the interconnection structure 34; a protection layer covering the conductive patterns; and passivation layers on the protection layer, the passivation layers having an opening partially exposing top surfaces of the conductive patterns, wherein the passivation layers include: a first passivation layer 52 on the protection layer and covering at least a portion of the side surface of the interconnection structure 34; a second passivation layer 54 on the first passivation layer 52 and including an insulating material different from that of the first passivation layer 52; and a third passivation layer on the second passivation layer 54 and including an insulating material different from that of the first passivation layer 52 and the second passivation layer 54, and wherein the conductive patterns 38B, 40 have a thickness that is larger than a thickness of each of the first to third passivation layers 52,67.  

As to claim 17, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
17. The semiconductor device as claimed in claim 16, wherein, in a region between the conductive patterns 38B, 40, the second passivation layer 54 has a bottom surface that is located at a vertical level lower than the top surface of each of the conductive pattern.  

As to claim 18, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
18. The semiconductor device as claimed in claim 16, further comprising a penetration interconnection structure 34 penetrating the substrate 22 and the interlayer insulating layer, the penetration interconnection structure 34 being connected to the internal interconnection lines 38A.  

As to claim 19, figure 7, col 4, line 1-col 6, line 50, Lin discloses:
19. The semiconductor device as claimed in claim 16, wherein: the first passivation layer 52 has an inner side surface between the conductive patterns, and the inner side surface has an inclination angle that is smaller than an inclination angle of a side surface of the conductive patterns 38B, 40.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin in view of Roy (6,017,780).
Regarding claims 10,20, fig 3B, col 3, lines 35-60, Lin discloses the invention substantially as claimed, except for the first passivation layer includes a high density plasma (HDP) oxide layer, and the second passivation layer includes a tetraethyl orthosilicate (TEOS) layer .    

Roy discloses a device having the first passivation layer 36 includes a high density plasma (HDP) oxide layer, and the second passivation layer 40 includes a tetraethyl orthosilicate (TEOS) layer (col 3, lines 35-60).

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Lin to teachings of the first passivation layer includes a high density plasma (HDP) oxide layer, and the second passivation layer includes a tetraethyl orthosilicate (TEOS) layer as taught by Roy, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

Note, it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (2010/0084747) discloses a TSV contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813